DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gierling (DE 102016220271).
Re claims 1 and 10, Gierling disclose a method for operating a parking brake system, comprising: establishing a parking brake request for a first automated parking brake constructed on a first wheel located on a first side of an axle of a motor vehicle; producing a braking force at the first wheel by activating, in response to the establishing of the parking brake request, the first automated parking brake; and activating a compensation device connecting the first wheel and a second wheel located on a second side of the axle to apply a braking force to the second wheel via the first wheel. (Abstract, Page 2, Par. 4-5)

Re claim 2, Gierling disclose activating the compensation device when the parking brake request is established such that the activation of the compensation device is carried out prior to activation of the first automated parking brake. (Abstract, Page 2, Par. 4-5)

Re claim 9, Gierling disclose wherein a second automated parking brake is constructed on the second wheel of the vehicle axle, the method further comprising: establishing, prior to applying the braking force to the second wheel via the first wheel, an error with the second automated parking brake. (Abstract, Page 2, Par. 4-5)

Re claim 14, Gierling disclose activating the compensation device after the parking brake request is established such that the activation of the compensation device is carried out at the same time as or directly after the activation of the first automated parking brake. (Abstract, Page 2, Par. 4-5)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gierling (US 2019/0106093) in view of Lemaitre et al. (US 20190106093).
Re claims 3, 6, 7 and 8, Gierling do not teach activating the compensation device when a wheel rotation of at least one of the first wheel and the second wheel is determined.  Lemaitre et al. teach activating the compensation device on the basis of input data relating to the conditions of the vehicle. (Par 129) It would have been obvious to one of ordinary skill in the art before the effective filing date to activate the compensation device on the basis of wheel speeds since wheel speed is well known vehicle operating condition data.

Re claim 4, Gierling disclose applying a variable braking force to the second wheel by the activation of the compensation device.  Lemaitre et al. disclose operating differential braking based on the vehicle conditions which would vary based on the sensed information. (Par.129)

Re claim 5, Gierling as modified teaches applying the braking force results in a braking action, the method further comprising: adjusting a uniformity of the braking action while applying the braking force to the second wheel. (Lemaitre et al., Par.129)

Allowable Subject Matter
Claims 11-13 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang, Schmid and Jackson et al. teach similar method for operating a parking brake system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
September 30, 2022